Citation Nr: 1242572	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-25 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to an increased evaluation for residuals of a left foot disability with nerve involvement, rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968, which included service in the Republic of Vietnam.  The Veteran is in receipt of a Purple Heart medal, among other awards and decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2012, the Veteran presented testimony relevant to his appeal at a Travel Board hearing held before the undersigned.  He had previously presented testimony at a local RO hearing held before a hearing officer in connection with his appeal in October 2010.  Transcripts of the hearings are associated with the record.  

Although the Veteran through his attorney initially told the DRO at the October 2010 hearing that he wanted to withdraw his claim for service connection of hearing loss, he later stated that he wanted to continue with the appeal of that issue.  See DRO hearing transcript, pages 2-3.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure complete review of the evidence in this case.   

Additional treatment records found in the Veteran's Virtual VA folder are merely cumulative of evidence already contained in the record (i.e., they show treatment for the Veteran's claimed right wrist and bilateral hand disabilities).  Therefore, no waiver of this evidence is needed.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing impairment as defined by 38 C.F.R. § 3.385. 

2.  Resolving reasonable doubt in favor of the Veteran, his claimed tinnitus had its onset during active military service.

3.  There is clear and convincing evidence of record sufficient to rebut the Veteran's account of injury to the right wrist and bilateral hands due to a landmine blast in service.  

4.  Although the Veteran is shown to have lacerated his right forearm and suffered a superficial wound to his left forearm in service, neither the right wrist or hands are implicated, no chronic residuals are shown, and no medical professional has linked the Veteran's currently diagnosed right wrist and hand disabilities to his period of active military service, to include presumed herbicide exposure.  

5.  At the Travel Board hearing held in April 2012, which was prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal involving the issue of entitlement to an initial evaluation greater than 10 percent for service-connected residuals of a left foot disability with nerve involvement, be withdrawn.





CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Giving the benefit of the doubt to the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The Veteran's right wrist disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

4.  The Veteran's bilateral hand disability was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  Regarding the issue of entitlement to an increased evaluation for residuals of a left foot disability with nerve involvement, rated as 10 percent disabling, the criteria for withdrawal of an appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence of record in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Further, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted by or on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  


Hearing loss and tinnitus

In the present case, the Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that his current bilateral hearing loss and tinnitus were caused by acoustic trauma sustained during his period of service in the United States Air Force.  

At the Board hearing, the Veteran stated that he experienced significant noise exposure during his Vietnam service due to being exposed to mortars, rocket launchers, and demolition without ear protection.  He reportedly noticed hearing problems right after getting out of the military and has had such problems since that time.  See hearing transcript, pages 6-7.  He has denied having experienced any occupational noise exposure as he has worked as an accountant since service.  He acknowledges having had some recreational hazardous noise exposure with hunting.  See January 2008 VA audiological examination report.    

Combat veterans are entitled to have their statements as to injuries sustained in a combat setting accepted, under 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  That law does not by itself, however, establish a basis for the grant of service connection.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability or whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996). 
  
In this case, we accept this combat Veteran's account of having been exposed to combat noise during service as fact as it is consistent with the circumstances, conditions, and hardships of his service.   

While the Board  concede the possibility that Veteran's hearing may not be as excellent as it once was when he was younger, the preponderance of the evidence weighs against the Veteran's claim of service connection for bilateral hearing loss "disability" because the Veteran does not currently suffer from a bilateral impairment as defined by VA regulation.  

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

When the Veteran underwent VA audiological examination in January 2008 in connection with the claim, audiometric results were recorded, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
25
LEFT
15
15
15
10
25

Speech audiometry revealed speech recognition ability of 100 percent bilaterally.  

Although the Veteran asserted in a July 2010 statement accompanying his VA Form 9 that the examination was inadequate, he provided no reasoning for the assertion.  There is no indication that the audiometric results are not reliable or otherwise inadequate upon our review of the examination report.  Moreover, a subsequent audiological evaluation appears to have yielded similar results, as explained below.  

Indeed, when the Veteran presented for audiological consult in July 2009 with complaint of decreased hearing since the January 2008 evaluation, it was noted that the Veteran's hearing showed no significant change bilaterally.  His word recognition scores were noted to be excellent at 100 percent bilaterally and his hearing was described as within normal limits sloping to moderately severe at the 6000 and 8000 Hz thresholds only.  Notably, the examining audiologist counseled the Veteran on his reliability during testing and noted that results may be suprathreshold (i.e., above threshold).  This evidence similarly shows that the Veteran does not currently have a bilateral hearing impairment as defined by VA regulation.

Furthermore, it is notable that the Veteran's hearing was described as "grossly normal" at the subsequent September 2010 general medical examination, providing more evidence against this claim.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for bilateral hearing loss.

Regarding claimed tinnitus, the Board notes that the Veteran told the DRO at the October 2010 hearing that he has had ringing in the ears since he was in the service.  See DRO hearing transcript, page 16.  The Veteran similarly testified at the Board hearing that he first noticed ringing in his ears during service, which had gotten worse over the years.  Thus, the Veteran has competently reported that he has experienced a continuity of tinnitus symptomatology since service.   

We note, however, that the January 2008 VA audiological examiner wrote on the examination report that the Veteran stated that his intermittent ringing in the ears started approximately 10 years before.  She then concluded that tinnitus was less likely as not due to acoustic trauma while on active duty because the reported onset of tinnitus was approximately 10 years ago (i.e., 30 years after discharge from active service).  

The Veteran later clarified at the Board hearing that the ringing in his ears had gotten a lot worse in the last 10 to 15 years but the problem had been ongoing since service.  See Board hearing transcript, pages 7-8.  He had previously provided a similar explanation in a July 2010 statement accompanying his VA Form 9.  We accept the Veteran's clarification at the Board hearing as credible, as well as his competent account of continuity of tinnitus symptomatology since service.

For the foregoing reasons, we resolve reasonable doubt in the Veteran's favor in finding that service connection for tinnitus is warranted.  

Right wrist and bilateral hand disability

There is ample evidence of record showing that the Veteran currently suffers from a right wrist and bilateral hand disability.  Indeed, a February 2008 VA EMG consult note reveals that the Veteran has bilateral median neuropathy and has undergone right carpal tunnel release.   He is also shown to have trigger fingers in treatment records.  See, e.g., November 2007 private progress note; December 2008 VA primary care note.  

However, a preponderance of the evidence weighs against finding that either claimed disability is causally or etiologically related to service, to include presumed herbicide exposure.  

Despite the fact that exposure to herbicide agents is presumed in this case, the type of peripheral neuropathy from which the Veteran currently suffers is not enumerated as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e) and presumptive service connection is not warranted.    

While a form of peripheral neuropathy (i.e., acute or subacute) is included as an enumerated disease associated with herbicide exposure, it is specifically defined by VA regulation as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Because the Veteran's peripheral neuropathy manifested many years after service, it is clear that he does not have the type of peripheral neuropathy entitled to presumptive service connection under 38 C.F.R. § 3.309(e).  It is further noted that no medical professional has linked the Veteran's currently diagnosed peripheral neuropathy to presumed herbicide exposure.  

Additionally, the Veteran has provided inconsistent accounts of the extent of the injury sustained to his wrist and hands during service.  

For example, at the October 2010 DRO hearing, the Veteran stated that both of his hands were skinned and the palms were bloody as a result of the blast of the land mine.  He stated that he initially could not use either hand after the injury and his hands were later bandaged after he was evacuated to receive medical treatment.  

The Veteran has also submitted a buddy statement from an individual who reportedly served with the Veteran, R.P.  In his October 2011 statement, he wrote that he witnessed the Veteran's injuries and recalled seeing the Veteran's leg and both arms heavily bandaged during service.

However, at the December 2007 VA medical examination, the Veteran reportedly sustained injury to his hands, in addition to his feet, when his truck hit a land mine.  He stated that he was focused on his foot injuries at that time but was aware of "scratches to his hands that healed."  Unlike the more recent statements, the Veteran's statement in December 2007 clearly does not indicate that he suffered any extensive injury to his hands as a result of the land mine explosion.    

Also, when seeking medical treatment for right wrist and bilateral hand pain in November 2001, the Veteran reported that he had experienced progressive triggering of his right fingers for at least a year and some triggering and locking of the little finger.  He also stated that he slipped and fell on his right wrist in the 1980s and extended both hands to break his fall.  He made absolutely no mention of service and even wrote "No" when asked about a prior injury, providing highly probative factual evidence against his own claim.  

This evidence weighs against the Veteran's account of in-service injury to the wrist and hands and further suggests problems beginning many years after service.       

Later, when seeking orthopaedic treatment in July 2004, the Veteran completed an Orthopaedic Department Patient Information form and wrote that the problems involving his right wrist and trigger fingers started in February 2004, providing more evidence against his own claim.  

Again, this evidence weighs against the Veteran's account of injury to the wrist and hands and further suggests problems beginning many years after service.  

Furthermore, the Veteran's account of having sustained injury to the wrist and hands due to a land mine explosion is inconsistent with the documentation contained in service treatment records.  Upon review, we note that the Veteran's left foot injury and related treatment resulting from the land mine blast is well-documented.  That injury is shown to have been caused when a truck in which the Veteran was riding hit a land mine in November 1967.  However, there is absolutely no mention of having sustained injury to the hands or right wrist at that time.  In light of the extensive documentation of the left foot injury and circumstances related thereto (i.e., the landmine blast) that ultimately led to the Veteran's disability retirement from service, it is likely that any injury to the Veteran's right wrist and hands resulting from the same land mine blast would have also been recorded at that time, particularly if those injuries required extensive bandaging as has been alleged.  

Instead, the service treatment records do not show any complaint, finding, or treatment of a right wrist or bilateral hand disability.  While they do show that the Veteran was admitted to a facility in February 1967 for treatment of injuries suffered when the ordinance from an air strike fell short, the medical examiner noted that the Veteran demonstrated a 1 centimeter laceration of his right forearm and x-rays showed no foreign body or fracture.  It was noted that the laceration was closed on the second hospital day.  Suture was later removed on February 13, 1967.  Again, neither the Veteran's right wrist nor hand was implicated at that time.  When, in March 1967, the Veteran suffered a superficial fragmentation wound of the left arm, it is similarly noted that the Veteran's left hand was not implicated at that time.  There is further no subsequent treatment shown for either injury in service.      

In addition to the above, it is notable that the Veteran made no mention of any problems involving the right wrist or hands when he underwent a VA medical examination in August 1968 and no right wrist or hand disability was noted at that time.  His musculoskeletal and neurologic systems were clinically evaluated as normal with the exception of problems involving the left lower extremity.  

Moreover, despite having filed a claim seeking service connected compensation benefits for left foot fracture residuals related to the same landmine blast in service in 1968 (i.e., shortly after service), the Veteran made absolutely no mention of having sustained any injury to the right wrist or the hands during service until he filed the current claim in November 2007 (i.e., nearly four decades after separation from service) - even when seeking medical treatment for the right wrist and hands.  

In fact, the first indication of a chronic right wrist and bilateral hand disability is not shown until many years after service and no medical professional has linked either disability to the Veteran's period of active service.        

Thus, in summary, this combat Veteran has alleged that he suffered right wrist and hand injury due to a land mine blast that occurred during service.  He has further provided lay evidence suggesting that the injuries required extensive bandaging of his arms.  However, the Veteran's service treatment records are completely devoid of any complaint, finding, or treatment of an injury to the right wrist and/or hands as a result of the blast in spite of the fact that the Veteran's left leg injury resulting therefrom was well-documented.  While service treatment records do show earlier injuries to the right and left forearms, no injury to the right wrist or hands or chronic residuals involving the right wrist or hands are shown.  Furthermore, the Veteran made no mention of having sustained injury to his right wrist or hands in service when he filed a claim in 1968 for his left lower extremity injury residuals.  It is likely that he would have mentioned having had right wrist and/or hand problems at that time since he now alleges that they resulted from the same incident in service.

Beyond this, as noted above, the Veteran has repeated provided highly probative factual evidence against his own claim, as cited above. 

Thus, because the Veteran has provided inconsistent statements and his account of injury is inconsistent with the service medical records, we do not find his account of right wrist and hand injuries in service to be credible evidence.  The evidence contemporaneous to service considered together with the absence of any complaint, finding, or treatment of a right wrist or bilateral hand disorder for many years after service is determined to be far more credible than the more recent account of injury to the right wrist and hands during service, which was first made many years after service when the Veteran's recollection of events is not as reliable.  We further find the evidence to clearly and convincingly evidence rebut the combat presumption as it relates to these issues.  Again, the Veteran' own prior statements provide critical evidence in this regard that outweigh his current statements. 

Furthermore, the Veteran's right wrist and bilateral hand disabilities, to include the diagnosis of peripheral neuropathy, are not shown to have manifested until many years after service and are not otherwise shown to be related to active service, to include in-service herbicide exposure.           

For these reasons, we find that the preponderance of the evidence weighs against the Veteran's claims.  

Withdrawal of appeal - increased rating for left foot disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

At the Board hearing before the undersigned, the Veteran stated that he believed that the 10 percent rating for the left foot disability was fair and wanted to withdraw the claim.  See hearing transcript, pages 4-6.  The Veteran also submitted a written statement on the day of the hearing wherein he stated that he wanted to withdraw his appeal pertaining to an increased rating for his left foot disability.  See April 2012 written statement.   Thus, because the appellant has withdrawn his appeal on the record at the hearing with respect to the issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

Collectively, in the October 2007 and January 2008 notice letters, the RO advised the Veteran of what the evidence must show in order to establish entitlement to service connection for his claimed disabilities, and described the types of information and evidence that he should submit in support of his claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  The RO further advised the Veteran how VA determines the disability rating and effective date once service connection has been established, as required by Dingess.  

Therefore, VCAA notice requirements were fully satisfied before the initial denial of the Veteran's claims. 

Additionally, the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  Neither the Veteran, his former representative, nor his current attorney has alleged any prejudice with respect to the notice, or lack thereof, received for his claims at any time during the course of this appeal. 

Furthermore, the Veteran and his then-designated representation have been provided with a copy of the above rating decision, the SOC, and the multiple SSOCs issued from during the course of his claims/appeals, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issues on appeal.  Any timing deficiency has been cured by issuance of proper notice followed by readjudication of the claims.    

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with medical examinations in connection with his claims.  Cumulatively, the examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claims.  Therefore, they are deemed adequate for the purposes of this adjudication.   

In this regard, the Board recognizes that no medical opinion was obtained regarding the Veteran's claimed right wrist and bilateral hand disability.  However, we find that no medical opinion is needed.  The Veteran's account of in-service right wrist and bilateral hand disability has been rebutted by clear and convincing evidence to the contrary.  While there is documentation of a laceration to the right forearm and a superficial wound to the left forearm in service, neither the right wrist nor the bilateral hands are implicated at those times and no chronic residuals related to the right wrist or hands are shown.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Furthermore, the Veteran does not have the type of peripheral neuropathy subject to presumptive service connection for diseases associated with herbicide exposure and the disability first manifested many years after service and has not been competently linked to service, to include presumed herbicide exposure.   

The Veteran's attorney indicated that he would submit additional evidence in support of the claims, to include a medical opinion, but did not do so.  See June 2010 statement accompanying VA Form 9.  In consideration of the foregoing, we find that a remand to obtain a medical opinion is not required under the law in this case.  

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  There are additional treatment records found in the Veteran's Virtual VA folder, which are cumulative of records previously considered by the RO (i.e., showing treatment for the Veteran's claimed right wrist and hand disabilities).  Records from the Social Security Administration (SSA) have not been obtained as the record reflects that the Veteran is in receipt of benefits from that agency due to his age.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  

ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for a right wrist disability is denied.

Entitlement to service connection for a bilateral hand disability is denied.

Entitlement to an increased evaluation for residuals of a left foot disability with nerve involvement, rated as 10 percent disabling is dismissed.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


